Citation Nr: 0526033	
Decision Date: 09/22/05    Archive Date: 10/05/05	

DOCKET NO.  98-13 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 1997, 
for service connection for chondromalacia patella with 
degenerative changes of the right knee. 

2.  Entitlement to an effective date prior to July 30, 1997, 
for service connection for chondromalacia patella, status 
post patellar tendon realignment with degenerative changes of 
the left knee. 

3.  Entitlement to an evaluation greater than 10 percent 
prior to August 3, 2004, and 20 percent thereafter, for 
degenerative arthritis of the left knee. 

4.  Entitlement to an increased rating for right knee 
patellofemoral pain syndrome, currently evaluated as 
10 percent disabling. 

5.  Entitlement to service connection for bilateral pes 
planus as secondary to service-connected bilateral knee 
disability. 

6.  Entitlement to an increased rating for left knee patellar 
tendinitis instability, evaluated as 20 percent disabling.

7.  Propriety of the initial evaluation of 10 percent from 
February 19, 2004, and 20 percent from August 3, 2004, for 
degenerative joint disease of the right knee.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for recurrent 
dislocation of the left knee, postoperative, with 
chondromalacia.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for service connection 
for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1973 to October 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
chondromalacia patella with degenerative changes for both the 
right and left knees effective from July 30, 1997.  The 
veteran appealed the effective date assigned for service 
connection for the left and right knee disabilities.   

A November 1999 Board decision denied an effective date prior 
to July 30, 1997, for the awards of service connection for 
disabilities of the knees.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001, the Court granted a joint 
motion, vacating and remanding the Board's decision with 
respect to the issues of entitlement to an effective date 
prior to July 30, 1997, for the awards of service connection 
for bilateral knee disability.  In an October 2002 decision, 
the Board again denied an effective date prior to July 30, 
1997, for the award of service connection for bilateral knee 
disability.  The veteran appealed the Board's October 2002 
decision to the Court.  A March 2005 Court order vacated and 
remanded the Board's decision, on the basis that a January 
1981 RO decision was subject to an appeal and the veteran 
appealed that decision by filing a timely notice of 
disagreement in March 1981.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that when an appellant files 
a timely notice of disagreement (NOD) and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Consequently, the issues concerning whether the 
veteran's claims for service connection for right and left 
knee disabilities were reopened are the subject of remand 
instructions, pursuant to Manlincon, as discussed below.

This appeal also comes before the Board from an August 2001 
RO decision that denied service connection for bilateral pes 
planus, claimed as secondary to the service-connected 
bilateral knee disabilities; continued the 10 percent 
disability evaluation for right knee patellofemoral pain 
syndrome; increased the evaluation for the left knee patellar 
tendinitis instability to 20 percent, effective from June 30, 
1999; and granted service connection and assigned a 10 
percent disability evaluation for degenerative arthritis of 
the left knee, effective from June 30, 1999.  

Finally, as discussed further below, the Board construes the 
statement submitted in May 2005 in response to the March 2005 
supplemental statement of the case by the appellant's 
attorney to be a NOD with the initial evaluation of 
10 percent from February 19, 2004, and 20 percent from August 
3, 2004, for degenerative joint disease of the right knee, 
assigned by the March 2005 rating decision.

The issues of service connection for bilateral pes planus as 
secondary to service-connected bilateral knee disability and 
the propriety of an initial evaluation of 10 percent from 
February 19, 2004, and 20 percent from August 3, 2004, for 
degenerative joint disease of the right knee, as well as the 
issues concerning whether new and material evidence was 
received to reopen claims for service connection for left and 
right knee disabilities and the issues concerning earlier 
effective dates for service connection, are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the left knee prior to August 3, 2004, was manifest by range 
of motion of not less than minus 5 degrees' extension, and 
45 degrees of flexion; from August 3, 2004, it is manifest by 
range of motion of the left knee of not less than 0 degrees' 
extension and 30 degrees' flexion. 

2.  The veteran's service-connected right knee patellofemoral 
pain syndrome is not manifest by more than slight impairment.

3.  In May 2005, the appellant's attorney submitted a signed 
written statement withdrawing the issue of entitlement to an 
increased rating for left knee patellar tendinitis 
instability, evaluated as 20 percent disabling.  




CONCLUSIONS OF LAW

1.  The criteria for evaluations greater than 10 percent 
prior to August 3, 2004, and 20 percent thereafter, for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Part 4, Diagnostic Codes 5010, 5260, 5261 (2004).

2.  The criteria for an evaluation greater than 10 percent 
for right knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, Part 4, 
Diagnostic Code 5257 (2004).

3.  The criteria for withdrawal of a substantive appeal by 
the veteran with respect to the issue of entitlement to an 
increased rating for left knee patellar tendinitis 
instability, evaluated as 20 percent disabling have been met.  
38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2004).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Left Knee Arthritis.

The veteran appealed the initial assignment of a 10 percent 
rating for his service-connected degenerative arthritis of 
the left knee.  This disability has been rated based on 
limitation of motion under 38 C.F.R. Part 4, Diagnostic Codes 
5010-5260.  

Separate evaluations may be assigned under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 04-(9-2004) (September 17, 
2004).  Moreover, diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare 
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004).  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional level when flexion is impeded."  
Schafrath, supra.

The Board has reviewed all of the evidence of record.  Prior 
to August 3, 2004, private and VA treatment records and VA 
examination reports, including VA treatment records, dated in 
July 1999 and June 2003, and VA examination reports dated in 
February 2001 and February 2004, reflect that the most 
restrictive range of motion of the left knee, even with 
consideration of the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, were minus 5 degrees' extension and 
45 degrees' flexion, with this only being shown at the time 
of the February 2001 VA examination and 45 degrees' flexion 
shown on a June 2002 treatment record.  All other records 
indicate that the veteran had greater range of motion of the 
left knee prior to August 3, 2004.  

Diagnostic Code 5260 of the Rating Schedule provides that 
limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation, limitation to 45 degrees warrants 
a 10 percent evaluation, limitation to 30 degrees warrants a 
20 percent evaluation, and limitation of flexion to 
15 degrees warrants a 30 percent evaluation. 

Diagnostic Code 5261 of the Rating Schedule provides that 
limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation, limitation of extension to 
10 degrees warrants a 10 percent evaluation, limitation of 
extension to 15 degrees warrants a 20 percent evaluation, 
limitation of extension to 20 degrees warrants a 30 percent 
evaluation, limitation of extension to 30 degrees warrants a 
40 percent evaluation, and limitation of extension to 
45 degrees warrants a 50 percent evaluation.  

The veteran was assigned a 10 percent evaluation prior to 
August 3, 2004, based on limitation of flexion to 45 degrees.  
There is no competent medical evidence indicating that the 
veteran experienced limitation of flexion of the left knee to 
greater than 45 degrees prior to August 3, 2004, or that he 
experienced limitation of extension of the left leg to 
greater than minus 5 degrees prior to August 3, 2004.  All of 
the competent medical evidence indicates that prior to August 
3, 2004, the veteran retained flexion of the left knee to 
45 degrees or greater, and that he experienced no more than 
5 degrees' loss of extension.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 10 percent 
prior to August 3, 2004, for degenerative arthritis of the 
left knee.

In support of his claim, the veteran submitted a report dated 
August 3, 2004, of an examination performed by a 
chiropractor.  The examiner reported that the veteran's 
complete medical record and VA claims file had been reviewed, 
and that all range of motion testing was done with use of a 
goniometer.  The examiner also indicated that all ranges of 
motion were the same for both active and passive range of 
motion.  The veteran's left knee flexion was reported as 85 
degrees with pain elicited at 10 degrees and his left knee 
extension was reported as negative 30 degrees with pain 
elicited immediately.  The examiner indicated that normal 
range of motion was from 0 degrees' extension to 135 degrees' 
flexion.

The report of a January 2005 VA orthopedic examination 
reflects that the veteran's claims file was reviewed.  It 
indicates that on examination the veteran had full extension 
of the left knee and passive flexion to 30 degrees.  
Passively, the left knee could be flexed to 80 degrees, but 
the veteran started to have muscle spasm and it was quite 
uncomfortable. 

The August 2004 private examination report appears to contain 
an inherent contradiction in the range of motion reported.  
On the one hand, the examiner indicates that pain was 
elicited at 10 degrees of flexion, which would indicate that 
the knee began in full extension, or 0 degrees, and that pain 
was elicited when the knee was flexed to 10 degrees, after 
which the veteran was then able to continue flexion to 85 
degrees.  The range of extension, however, was reported to be 
limited to a negative 30 degrees, which would indicate that 
the veteran lacked 30 degrees of being able to straighten his 
leg.  The contradiction in the report exists because on the 
one hand the examiner indicates that the veteran lacks 
30 degrees of being able to fully extend his left knee, yet 
he also reports pain developed at flexion of 10 degrees 
(flexion usually being measured beginning at full extension) 
- a level of extension that the veteran was reportedly unable 
to perform.  Because of this contradiction, for which no 
explanation is provided in the report, the Board will accord 
this report very small probative weight. Moreover, the 
findings reported in the August 2004 private examination 
report are not replicated in other reports before or since.  

The Board will accord the January 2005 VA orthopedic 
examination report very large probative weight because it 
reflects consistency and clarity in the findings reported.

The veteran has submitted statements, as well as statements 
of his spouse, regarding symptoms the veteran experiences 
with respect to his left knee.  While the veteran may report 
symptoms, the Board concludes that competent medical 
evidence, which is found to be clear and not contradictory, 
is of greater probative value in determining the range of 
motion the veteran is able to accomplish with respect to his 
service-connected arthritis of the left knee.  Based on the 
above analysis and probative weights assigned, a 
preponderance of the evidence is against a finding that the 
veteran experiences greater than limitation of flexion to 
30 degrees or greater than limitation of extension to 
5 degrees, even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent that has been assigned under 
Diagnostic Code 5260.  38 C.F.R. Part 4, Diagnostic 
Codes 5010-5260, 5261.

Right Knee Patellofemoral Pain Syndrome.

The veteran's service-connected right knee patellofemoral 
pain syndrome has been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  In a May 2005 
statement, the appellant indicates a belief that there is 
entitlement to a higher evaluation based on limitation of 
motion of the right knee.  Service connection for 
degenerative joint disease of the right knee has been 
established and separately evaluated as 20 percent disabling 
under Diagnostic Code 5010-5260 of the Rating Schedule.  The 
issue of the propriety of the initial evaluation assigned for 
degenerative joint disease of the right knee is addressed in 
the Remand portion of this decision.  The veteran's service-
connected right knee patellofemoral pain syndrome is not 
evaluated based on limitation of range of motion.

Diagnostic Code 5257 of the Rating Schedule provides that a 
10 percent evaluation will be assigned for slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
will be assigned for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation will be 
assigned for severe recurrent subluxation or lateral 
instability.

Again, the Board has reviewed private and VA treatment 
records and examination reports.  

A July 1999 VA treatment record and the report of a February 
2001 VA examination reflect no laxity medially or laterally 
of the right knee and that the right knee was stable to all 
testing.  During a February 2004 VA examination, the veteran 
denied subluxation.  His right knee was stable on varus-
valgus stress test and McMurray's test was negative.  There 
was 2 millimeters of motion on Lachman's test.  The 
impression included bilateral patellofemoral pain syndrome.  

The August 2004 private examination report reflects that 
there were positive tests for the right knee on McMurray's 
testing, A-P drawer sign, valgus and varus stress test, and 
patellar apprehension test.  The diagnoses included right 
knee patellofemoral pain syndrome.

The report of a January 2005 VA examination reflects that 
examination of the right knee indicated that it was stable to 
varus and valgus, as well as anterior and posterior drawer 
signs.  McMurray's test caused some spasm of the leg, but did 
not specifically cause medial or lateral compartment pain.  

On the basis of the evidence of record, there is no evidence 
indicating that the veteran experiences subluxation of the 
right knee and the overwhelming majority of evidence 
indicates that he does not experience lateral instability.  
What he does experience is patellofemoral pain that does not 
result in more than slight impairment of the knee.  While the 
August 2004 private examination report indicates that various 
tests of the right knee were positive, it does not indicate 
in what way they were positive or what instability, if any, 
was demonstrated.  With consideration that competent medical 
evidence, both before and after the August 2004 report, 
indicate that the veteran does not experience more than 
slight instability of the right knee as a result of his 
patellofemoral pain syndrome, the Board concludes that a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned for his 
right knee patellofemoral pain syndrome.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2004).

Left knee patellar tendinitis 

The veteran, through his representative, appealed an August 
2001 RO decision, which granted a 20 percent evaluation for 
the veteran's service-connected left knee patellar tendinitis 
instability.  The veteran's representative filed a notice of 
disagreement in August 2002 and a substantive appeal in May 
2004.

Under 38 U.S.C.A. § 7105 (West 2002) the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Withdrawal of a substantive appeal may be made by 
the appellant or by his representative, except that a 
representative may not withdrawal a substantive appeal filed 
by the appellant personally without the expressed written 
consent of the appellant.  38 C.F.R. § 20.204(c).  In a June 
2005 signed written statement the veteran's representative 
indicated a desire to withdraw the appeal with respect to the 
issue of entitlement to an increased rating for left knee 
patellar tendinitis instability, evaluated as 20 percent 
disabling.  Accordingly, the Board does not have jurisdiction 
to review the appeal with respect to this issue.  Therefore, 
this issue is dismissed without prejudice.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  


The Board finds that the appellant has been provided VCAA 
content-complying notice and proper subsequent VA process or 
that he has not been prejudiced by any failure to do so.  The 
VCAA notice was provided to him via September 2003 and 
September 2004 letters, as well as the statements of the case 
and supplemental statements of the case, including an April 
2004 statement of the case, which provided him with VCAA 
implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, he has not been prejudiced thereby.  This is 
because the content of the notices provided to the veteran 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter, which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary and 
such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes a single and sole decision 
of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  In this case, because of each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records, and 
VA examinations have all been obtained.  The veteran has been 
afforded personal hearings that have been requested.  In 
statements submitted by the veteran's representative in 
October 2004 and July 2005, it is indicated that the 
appellant has no further evidence to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in the case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.


ORDER

An evaluation greater than 10 percent prior to August 3, 
2004, and 20 percent thereafter, for degenerative arthritis 
of the left knee is denied.

An evaluation greater than 10 percent for right knee 
patellofemoral pain syndrome is denied. 

The appeal with respect to entitlement to an increased rating 
for left knee patellar tendinitis instability, evaluated as 
20 percent disabling, is dismissed.


REMAND

A September 2000 private treatment record indicates that the 
veteran reported he had had flatfeet all of his life.  A July 
2003 private treatment record indicates that there is no 
evidence linking foot and knee problems.  September 2003 
private treatment records indicate that the veteran's foot 
disease is likely congenital and that his foot pain is not 
clearly related to knee pain.  On the other hand, March and 
April 2004 records from a private podiatrist indicate that 
the veteran's foot pathology may be secondary to his knee 
pathology, and that his pes planus deformities developed 
naturally with time due to abnormal biomechanics with the 
service-connected bilateral knee disability increasing 
biomechanical stress placed on his feet.

A medical examination should be afforded unless "no 
reasonable possibility" existed that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 512, 517-18 (2004).  Although the veteran was 
afforded VA examinations in February 2004 with an opinion 
requested concerning etiology for peripheral neuropathy, an 
examination has not been accomplished where an opinion was 
sought concerning etiology for bilateral pes planus.  The 
Board concludes that, with consideration of the private 
podiatry records, it cannot be said that no reasonable 
possibility exists that an examination would not aid the 
veteran's claim because competent medical evidence indicates 
that he has bilateral pes planus, service connection is in 
effect for bilateral knee disability, and competent medical 
evidence indicates that there may be a relationship between 
his bilateral pes planus and his service-connected bilateral 
knee disability.  38 C.F.R. § 3.159(c)(4) (2004); Duenas.

As discussed in the Introduction, remand is required pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999) for the 
issuance of a SOC concerning several issues.  In addition to 
the issues that are the subject of the purported NOD 
discussed in the April 2002 joint motion for remand, the 
Board concludes that a May 2005 statement by the veteran's 
attorney may be taken as a NOD from a March 2005 RO decision 
that granted a separate evaluation for degenerative joint 
disease of the right knee.  The Board concludes that a May 
2005 letter from the veteran's attorney is an NOD concerning 
the evaluation assigned for the veteran's now separately 
evaluated degenerative joint disease of the right knee 
because it expresses disagreement with the evaluation 
assigned and expresses that disagreement on the basis that a 
higher rating is warranted based upon limitation of motion, 
which is the basis for the evaluation of degenerative joint 
disease of the right knee.  A statement of the case has not 
been issued with respect to the issue of the propriety of the 
initial evaluation of 10 percent from February 19, 2004, and 
20 percent from August 3, 2004, for degenerative joint 
disease of the right knee.  Consideration of the effective 
date of service connection for the right and left knee 
disabilities is deferred pending action concerning the 
purported 1981 NOD.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  Issue a statement of the case 
addressing the issue of the propriety of 
the initial evaluation of 10 percent from 
February 19, 2004, and 20 percent from 
August 3, 2004, for degenerative joint 
disease of the right knee.  The veteran 
is advised that he must complete his 
appeal of this issue by filing a timely 
substantive appeal following the issuance 
of a statement of the case in order to 
perfect his appeal with respect to this 
issue.

2.  Issue a statement of the case 
addressing the January 26, 1981 deferred 
rating decision - which was the subject 
of a letter dated January 29, 1981 and 
addressed to the veteran - on the basis 
that the VA Form 21-4138 dated March 3, 
1981 and signed by the veteran is a 
notice of disagreement with the January 
1981 rating decision that resulted in the 
veteran being informed that he needed to 
submit new and material evidence to 
reopen previously denied claims for 
service connection for recurrent 
dislocation of the left knee, 
postoperative, and chondromalacia of the 
right knee.  The veteran is advised that 
he must complete his appeal of the 
issue(s) by filing a timely substantive 
appeal following the issuance of a 
statement of the case in order to perfect 
his appeal with respect to the issue(s).  

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
his currently manifested bilateral pes 
planus.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that any currently 
manifested bilateral pes planus is 
proximately due to or has been 
chronically worsened by his service-
connected bilateral knee disability.  If 
it cannot be determined whether any 
currently manifested bilateral pes planus 
is proximately due to or chronically 
worsened by the veteran's service-
connected bilateral knee disability, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments, based on mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  Thereafter, the issue of entitlement 
to service connection for bilateral pes 
planus as secondary to service-connected 
bilateral knee disability, and the 
deferred effective date issues, should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


